Citation Nr: 1641366	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  13-12 442	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability (claimed as lower back injury).

2.  Entitlement to service connection for a bilateral knee disability (claimed as knee injuries).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO denied service connection for back and bilateral knee conditions.  The Veteran filed a notice of disagreement (NOD) in May 2010.  A statement of the case (SOC) was issued in February 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.

In his substantive appeal (VA Form 9), the Veteran requested a Board hearing videoconference hearing in connection with his claims.  The Veteran was scheduled for such a hearing on a date in September 2016, as reflected in an August 2016 notification letter.   Although the August 2016 letter was not returned from the U.S. Postal as undeliverable, the Veteran failed to appear for the hearing and has not provided an explanation for his absence, or requested rescheduling of the hearing.  Accordingly, the Veteran's Board's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

VA must provide an examination when there is competent evidence of disability or persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon, 20 Vet. App. at  83.

Medical evidence currently of record reflects current back disability of osteoarthritis and current knee disability of chondromalacia, as shown by medical findings, and history . The evidence also reflects that an X-ray of the right knee revealed osteoarthritis. 

The Veteran asserts that his back and knee issues occurred after carrying heavy back packs in excess of fifty pounds and jumping with these back packs routinely during service.  

Consistent with the Veteran's report, the service records indicate that he complained of lower back pain after lifting weights during exercise from February 1975 to August 1975.  He was diagnosed with a lumbar strain and myalgia.  The Veteran was put on physical profile and restrained from heavy activity and underwent physical therapy.  The treating physician also noted paresthetica.  A March 1975 service treatment record reflects that the Veteran experienced leg pain and that his leg had been giving out. 

The Veteran also has indicated that, although he did not seek further treatment in or immediately after service, he has self-treated his symptoms with over-the-counter medicines since service.  

In view of the above, and given the absence of any medical opinion evidence addressing the nature and etiology of current back and knee disabilities, the Board finds that the requirements to obtain VA examination and medical opinion in connection with each claim are met.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.

Accordingly, VA should arrange for the Veteran to undergo VA examinations of his back and knees, by one or more appropriate physician(s).  The Veteran is hereby notified that failure to report to any scheduled examination(s, without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo VA examinations in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and/or Virtual VA) all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Corpus Christie VA Medical Center (VAMC), and that records from this facility dated through September 2015 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all records of VA evaluation and/or treatment of the Veteran since September 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying hat VA may make a decision on a claim before the expiration of the one-year notice period). 

Regarding private treatment records, records related to the Veteran's 2007 knee injury have not been associated with the claims file.  Specifically, VA treatment records references private 2008 X-ray results and MRI results, however, the detailed findings from the reports have not been associated with the record, nor is there any indication that the AOJ attempted to obtain them.  Thus, the AOJ should specifically request that the Veteran provide, or provide authorization to obtain, these records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Corpus Christie VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and authorization, to obtain additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to include private treatment records related to his 2007 right knee injury and 2008 X-ray and MRI results.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical information as to the nature and etiology of all current low back disability(ies).

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current low back disability(ies), to include osteoarthritis-currently present or present at any time pertinent to the May 2009 claim for service connection (even if now asymptomatic or  resolved). 

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to include injury therein. 

In rendering each requested opinion, the physician must consider and discuss all pertinent in -and post-service medical and other objective evidence-to include February to August 1975 service treatment records reflecting treatment for a back injury and diagnoses of  lumbar strain, myalgia, paresthetica.  

The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertion that his pain began after carrying fifty-pound back packs and jumping during service, and as to continuity and self-treatment of back symptoms since service.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical information as to the nature and etiology of all current knee disability(ies).

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, , and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all knee disability(ies), to include chondromalacia and osteoarthritis-currently present or present at any time pertinent to the May 2009 claim for service connection (even if now asymptomatic or  resolved). 

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service,  to include injury therein. 

In rendering each requested opinion, the physician must consider and discuss all pertinent and in-and post-service medical and other objective evidence-to include March 1975 service treatment records reflecting treatment for radiating leg pain.

The physician must also consider and discuss all lay assertions, to include the Veteran's assertion that his pain began after carrying fifty-pound back packs and jumping during service, and as to continuity and self-treatment of knee symptoms since service. The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


